Citation Nr: 0927408	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1985 to August 
1989 and from January to May 1991, including service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War from February 15 to April 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, the Veteran's claim was remanded for 
further evidentiary development in March 2007.  After 
completing the requested development, the Veteran's claim was 
readjudicated, as reflected by a March 2009 supplemental 
statement of the case.  Because the benefit sought remains 
denied, the claim has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On the date of the Veteran's discharge from service from 
his second period of active duty, he was diagnosed with an 
adjustment disorder with mixed emotional features due to 
stress from his war experience.

2.  Research regarding the Veteran's unit history, as well as 
his DD Form 214, corroborate reported stressors.

3.  A VA examiner diagnosed the Veteran with PTSD and opined 
that the Veteran's primary PTSD stressors were his military 
experiences during Operation Desert Storm.
	

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

To establish entitlement to service connection for PTSD a 
veteran must provide:    (1) medical evidence diagnosing 
PTSD; (2) a link, established by medical evidence, between 
current symptoms of PTSD and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

As outlined above, the Veteran had two periods of active 
duty, and he contends that he now has PTSD as the result of 
his in-service experiences while participating in Operation 
Desert Storm during his second period of active duty.  In his 
various submitted statements, the Veteran reports that he was 
exposed to incoming Iraqi missiles and constant bombing, and 
that he saw many dead bodies with missing limbs and other 
body parts.  The Veteran also reports that on February 24, 
1991, his truck broke down during a convoy and that the 
convoy leader continued the convoy, leaving the Veteran and a 
fellow soldier behind.  While awaiting the convoy's return, 
the Veteran and his fellow service member experienced 
incoming "Iraq Desert mortar rounds."

While participating in the Persian Gulf War, the Veteran's 
military occupational specialty, as evidenced on his DD Form 
214, was as a motor transport operator.  Furthermore, 
research regarding the activities of the Veteran's company 
reflect that it conducted convoy operations hauling 
ammunition to several locations.  Moreover, the company's 
history also indicates that his company had elements located 
in places subjected to Iraqi Scud missile attacks at various 
locations in February 1991.  Accordingly, the Board finds 
that this evidence satisfactorily corroborates the Veteran's 
reported stressors.  

The Veteran's treatment records reflect that in early May 
1991, on the date of his discharge from service and 
approximately one week after his return to the United States, 
he sought mental health treatment after experiencing what he 
characterized as mental problems, including being emotionally 
overwhelmed.  At that time, the Veteran's family reported 
that the Veteran had acted strangely during his overseas 
telephone calls, and the Veteran reported being terrified of 
being killed while overseas and having difficulty sleeping 
prior to his return to the United States.  The treating 
medical professional diagnosed the Veteran with an adjustment 
disorder with mixed emotional features due to stress from his 
war experience.

As the Veteran's VA treatment records reflected a diagnosis 
of PTSD, the Veteran was afforded an appropriate VA 
examination in February 2009 to determine whether the 
Veteran's PTSD is attributable to his in-service stressors.  
During his examination, the Veteran reported his military 
experiences during Operation Desert Storm, including coming 
under fire when he and a comrade were stranded in their 
broken-down truck.  The Veteran reported this experience, as 
well as his entire Desert Storm experience, was terrifying, 
and he stated that he began to experience feelings of panic 
and anxiety before he left the Middle East.  The examiner 
diagnosed the Veteran with PTSD and opined that his primary 
PTSD stressors were his military experiences while in 
Operation Desert Storm.

The evidence of record corroborates the Veteran's reported 
PTSD stressor of coming under fire while involved in a 
military ammunitions convoy, reflects that he reported 
anxiety related to his Operation Desert Storm experiences 
upon his return to the United States, and contains a PTSD 
diagnosis relating his PTSD to his military experiences 
during Operation Desert Storm.  Accordingly, the Board 
concludes that a basis for granting service connection for 
PTSD has been presented, and the Veteran's appeal is 
therefore granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


